OPINION ON MOTION FOR REHEARING
By opinion delivered January 26, 1993, 855 S.W.2d 731, the court reversed a summary judgment in favor of Appellee State of Texas (“State”) and remanded the case to the trial court for further proceedings consistent with its opinion. In its Motion for Rehearing, the State urges five points of error, in the first four of which its arguments are consolidated. On these points, the State contends that the court’s holding was erroneous, because the State not only had the discretionary option of either removing the subject stop sign or approving it as part of the highway traffic control system, but had a third alternative of doing nothing with reference to the existence of the sign.
The subject stop sign was an unauthorized sign erected by unknown third parties. The act of erecting this sign was a violation of the law, a misdemeanor, and the legislature declared such sign to be a public nuisance that could be removed by the Texas Department of Transportation (“TDT”) without notice. Tex.Rev.Civ.Stat. AnN. art. 6701d, Sec. 36(a), (e) (Vernon 1977). The Uniform Act Regulating Traffic on Highways, Tex.Rev.Civ.Stat.Ann. art. 6701d (Vernon 1977), reveals the intent of the legislature that the TDT be designated as the sole governmental agency charged with the responsibility for the system of traffic control devices on all State highways. Municipalities and other local authorities must receive TDT permission before erecting traffic signs on any highway within TDT’s jurisdiction. Article 6701d, Sec. 30(b). Moreover, no local authority may erect or maintain a stop sign at any location which requires traffic on a State highway to stop or yield to cross traffic unless agreed to by TDT. Art. 6701d, Sec. 27(b). It cannot be disputed that the State highway system would be impacted as much by unauthorized signs as by signs erected by municipalities.
To have affirmed the State’s summary judgment in this case, this Court would have been required to have concluded that, as a matter of law, the State has no responsibility for determining the propriety of unauthorized stop signs controlling traffic entering State highways. This we are unable to do; we, furthermore, conclude that this opinion imposes no additional burden upon the TDT that it did not already have. The State’s first four points of error are without merit.
In its fifth point of error, the State argues that its liability for the sign’s absence at the time of the accident could not be imposed upon the State “when the con-*735elusive and only summary judgment evidence was that the subject stop sign was not a part of the traffic control for this area of a state highway.” In his brief affidavit, the State’s district traffic engineer made only the statement, “Traffic control and traffic safety on Loop 323 in this area did not in any way rely upon any signs or traffic control devices which may have been installed by Sam’s on their private driveway.” This is a conclusory declaration, without any proof of supporting facts. Mercer v. Daoran Corp., 676 S.W.2d 580, 583 (Tex.1984); Keenan v. Gilbraltar Sav. Ass’n, 754 S.W.2d 392, 393-94 (Tex.App.Houston [14th Dist.] 1988, no writ). There is no evidence in the record of the contents of the appropriate sections of the Texas Manual on Uniform Traffic Control Devices or any other summary judgment evidence as to the State’s traffic control or vehicular safety scheme at the site of the accident. The proof herein is exceedingly brief, and this conclusionary declaration does not, of itself, preclude the existence of a genuine issue of material fact as to the nature and extent of the State’s consideration of and response to the erection of the unauthorized stop sign.
Appellee’s motion for rehearing is overruled.